DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after March 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The request for continued examination (RCE) filed 18 June 2021 has been entered.  Claims 1-10, 12-13, 15, and 21-23 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-2, 5-8, 13, 15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over either of Bassett (US 2,984,613) in combination with Wallace (US 3,119,747) and Radford (US 4,587,087).
Bassett discloses (e.g., Figure 8) a fuel assembly with a neutron absorber rod (7) at a center of fuel pellets (P).  The absorber is of boron or boron carbide (e.g., col. 4, last line to col. 5, lines 1-2).  Bassett is silent with regard to a coating applied to one of: (1) an inner surface of a fuel pellet; or (2) an outer surface of the neutron absorber.
Wallace shows that it is well known in the art to provide a fuel pellet (23) surface with a coating (33) comprising molybdenum (e.g., col. 3, lines 26-35).  The coating aids in enhancing relative sliding between an object and the fuel. 

Modification of Bassett to have: provided the inner surface of the fuel with a molybdenum coating to enhance sliding insertion of the absorber rod into the fuel, as suggested by Wallace; and/or provided the neutron absorber with a molybdenum coating to enhance protection of the neutron absorber, as suggested by Radford, would have been obvious to one of ordinary skill in the art.
Radford also shows that it is well known to provide a neutron absorber with a coating of a thickness of about 2 µm (2 microns; col. 8, lines 18-20), which is within a range of 0.5 to 100 µm.  One of ordinary skill in the art would realize that a neutron absorber can be implemented with coatings of various thicknesses, necessarily amounting to certain design characteristics obviously more favorable to use of a certain minimum coating thicknesses in light of the specific nuclear reactor design.  To have further modified Bassett to have implemented a thickness in a range of 0.5 to 100 µm for the neutron absorber coating, as suggested by Radford, to save costs while meeting a specific nuclear reactor design, would have been obvious to one of ordinary skill in the art.  See In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
	The result of the modifications to Bassett would have been predictable to the skilled artisan.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bassett in combination with Wallace and Radford as applied to claim 2 above, and further in view of Radford (US 4,474,728).
Radford ‘728 shows that it is well known in the art to provide boron neutron absorber material in a form that includes aluminum oxide for the advantages thereof (e.g., strength).  For example, B4C can be provided in an Al2O3 matrix.  Further modification of Bassett to have provided the neutron absorber with aluminum oxide to enhance strength thereof, as suggested by Radford ‘728, would have been obvious to one of ordinary skill in the art.  The result of the modification to Bassett would have been predictable to the skilled artisan.

Claims 9-10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bassett in combination with Wallace and Radford as applied to claims 1 and 21 above, and further in view of Miller (US 5,064,607).
One of ordinary skill in the art would realize that a fuel rod can be implemented with fuel pellets of various materials and arrangements, necessarily amounting to certain design characteristics obviously more favorable to use of a certain pellet materials and arrangements in light of the specific nuclear reactor design.  For example, Miller shows that it is well known in the art to have annular pellets (54) which comprise a strong absorber material inserted between solid pellets (52) which comprise a weak absorbing material (e.g., Figure 3; col. 8 lines 1-17).  

.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bassett in combination with Wallace and Radford as applied to claim 1 above, and further in view of Radford (US 4,587,087).
Radford ‘087 shows that it is well known in the art to use a PVD, ALD, cold spray, or electroplating process to coat a neutron absorber (e.g., col. 4, lines 51-59).  Further modification of Bassett to have used a conventional coating process (e.g., PVD, ALD, cold spray, or electroplating) to coat the neutron absorber, as suggested by Radford ‘087, would have been obvious to one of ordinary skill in the art.   

Claims 1-2, 5-8, 13, 15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over either of Kamimura (US 5,309,493) in combination with Wallace (US 3,119,747) and Radford (US 4,587,087).
Kamimura discloses a fuel assembly with a neutron absorber rod (2) at a center of fuel pellets (1).  The absorber comprises Gd.  Kamimura is silent with regard to a coating applied to one of: (1) an inner surface of a fuel pellet; or (2) an outer surface of the neutron absorber.

	Radford shows that it is well known in the art to provide a protective coating (e.g., molybdenum) on an outer surface of a neutron absorber (e.g., boron) used in a nuclear reactor (e.g., col. 4, lines 22-50).  
Modification of Kamimura to have: provided the inner surface of the fuel with a molybdenum coating to enhance sliding insertion of the absorber rod into the fuel, as suggested by Wallace; and/or provided the neutron absorber with a molybdenum coating to enhance protection of the neutron absorber, as suggested by Radford, would have been obvious to one of ordinary skill in the art.  
Radford also shows that it is well known to provide a neutron absorber with a coating of a thickness of about 2 µm (2 microns; col. 8, lines 18-20), which is within a range of 0.5 to 100 µm.  One of ordinary skill in the art would realize that a neutron absorber can be implemented with coatings of various thicknesses, necessarily amounting to certain design characteristics obviously more favorable to use of a certain minimum coating thicknesses in light of the specific nuclear reactor design.  To have further modified Kamimura to have implemented a thickness in a range of 0.5 to 100 µm for the neutron absorber coating, as suggested by Radford, to save costs while meeting a specific nuclear reactor design, would have been obvious to one of ordinary skill in the art.  See In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
In re Williams, 36 F.2d 436, 438 (CCPA 1929).  Thus, modification of Kamimura to have used a neutron absorber comprising boron, as suggested by Radford, would have been obvious to one of ordinary skill in the art.
	The result of the modifications to Kamimura would have been predictable to the skilled artisan.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura in combination with Wallace and Radford as applied to claim 2 above, and further in view of Radford (US 4,474,728).
Radford ‘728 shows that it is well known in the art to provide boron neutron absorber material in a form that includes aluminum oxide for the advantages thereof (e.g., strength).  For example, B4C can be provided in an Al2O3 matrix.  Further modification of Kamimura to have provided the neutron absorber with aluminum oxide to enhance strength thereof, as suggested by Radford ‘728, would have been obvious to one of ordinary skill in the art.  The result of the modification to Kamimura would have been predictable to the skilled artisan.

Claims 9-10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura in combination with Wallace and Radford as applied to claims 1 and 21 above, and further in view of Miller (US 5,064,607).

In view of Miller, it would be obvious to one of ordinary skill in the art to have further modified Kamimura to have located the fuel pellet having a neutron absorber (at the center thereof) between two fuel pellets that do not have a neutron absorber in order to better control excess reactivity in a particular reactor design.  The result of the modification to Kamimura would have been predictable to the skilled artisan.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kamimura in combination with Wallace and Radford as applied to claim 1 above, and further in view of Radford (US 4,587,087).
Radford ‘087 shows that it is well known in the art to use a PVD, ALD, cold spray, or electroplating process to coat a neutron absorber (e.g., col. 4, lines 51-59).  Further modification of Kamimura to have used a conventional coating process (e.g., PVD, ALD, cold spray, or electroplating) to coat the neutron absorber, as suggested by Radford ‘087, would have been obvious to one of ordinary skill in the art.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that “FIG. 8 of Bassett clearly indicates a gap between the rod 7 and the fuel pellet and one of ordinary skill in the art would not be motivated to lubricate the rod 7 of Bassett to enhance sliding of the rod 7 into the fuel pellet P because there is a significant gap between the rod 7 and the fuel pellet P.”
As best understood, Applicant argues that the axial length of the gap is so small that a lubricant would not be need.  The examiner notes that the skilled artisan would understand that a nuclear fuel rod is typically about 4 meters in length (i.e., 13+ feet).  Furthermore, a 4 meter long PWR fuel rod is about 1 cm in diameter.  There is no “significant gap between the rod 7 and the fuel pellet P”, as alleged by Applicant.  The skilled artisan would understand that it would be very difficult to insert an absorber rod into a fuel rod (that has a length of 13+ feet and a diameter of about 1 cm) without the absorber rod ever contacting the fuel pellets, and thus causing scratching damage to the absorber rod and/or the pellets.  The skilled artisan would understand that it would be wise to use a lubricant on either the absorber rod and/or the fuel pellets to prevent damage thereto. 
Applicant argues that “Wallace does not disclose that the lubricant is suitable for fitting a burnable absorber into a fuel pellet.”  The examiner contends that Wallace shows that it is well known in the art to lubricate a fuel pellet to enhance relative sliding between an object and the fuel pellet.  The skilled artisan would understand that the lubricant can be applied to any pellet surface (e.g., outer or inner surface) where needed to enhance relative sliding.

With regard to the claimed coating thickness, Radford shows a neutron absorber with a coating having a thickness of about 2 µm, which is within a range of 0.5 to 100 µm.  It should be understood, that the phrase “has a thickness in the range of 0.5 to 100 µm” does not refer to a total thickness (e.g., note “total” in prior claim 14).  Thus, the phrase allows for a thickness greater than 100 µm.  For example, a thickness of 200 µm would inherently (twice) include a thickness portion of 100 µm.   

Claim Objections
Claims 1-10 and 12-13 are objected to because of informalities.  In claim 1, the wording “and the discrete neutron absorber wherein the coating has a thickness in the range of 0.5 to 100 µm” appears to be missing a comma after “absorber”.  For example, note similar wording (with a comma) in claim 15.  Appropriate correction is required.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646